DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 10 November 2021, cancelling claims 9-10 and adding claims 13-17.  Therefore, claims 1-8 and 11-17 are pending.  The changes and corresponding remarks have been considered.


Response to Arguments
Applicant's arguments/ comments in Remarks, filed 10 November 2021, have been considered.
Upon further consideration of the present claim amendments and the previously cited 


Specification Informality Objections
Paragraph [0158] of the specification at the end recites “a fixed resistor is arranged for each reference cell as illustrated in FIG. 1”; however, Fig. 1 does not appear to illustrate such configuration.  Appropriate correction is required.

In claim 1, line 6, “respective column” should be --a respective column--.  Appropriate correction is required.
In claim 1, at the end of the claim, “columns” should be --the n columns-- (with reference to its antecedent in line 3).  Appropriate correction is required.
In claim 2, lines 5-6, “the reference circuit includes m reference cells arranged in a matrix of m rows and one column” is a duplicate of the same in parent claim 1 (see lines 8-9), thus “m reference cells arranged in a matrix of m rows and one column, and” in claim 2 should be deleted.  Appropriate correction is required.
In claim 3, line 6, “comparer” should be --compare--.  Appropriate correction is required.
In claim 4, line 4, “metal-oxide-semiconductor” should be --metal-oxide-semiconductor (MOS)--.  Appropriate correction is required.
In claim 15, “greater an area” should be --greater than an area--.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Particularly, claim 1 as amended now recites “one or more fixed resistors connected to one or more of the m reference cells in series” in lines 11-12 and “a series circuit of one of the reference cells to be read and the at least one fixed resistor” in lines 16-17.  These limitations as recited include the scope of more than one fixed resistors connected to one reference cell in series.  
However, the applicant’s disclosure does not appear to provide a clear support for such 

Claims 2-6 and 14-17 depend from claim 1, thus are rejected for the same reason(s) above for claim 1.  

------------------------
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With reference to the rejections(s) under 35 USC 112(a) above, in claim 1 as amended, the intended meaning/ scope of the limitations “one or more fixed resistors connected to one or more of the m reference cells in series” in lines 11-12 and “a series circuit of one of the reference cells to be read and the at least one fixed resistor” in lines 16-17 are unclear, e.g., whether they include more than one fixed resistors are connected to one reference cell, or other configurations implied in the limitation.
Further, in claim 1 as amended, it is unclear in the claim whether “the at least one fixed resistor” in line 17 is intended to refer to --one or more fixed resistors-- in line 11, or they are intended to be different, since they have different wordings.  

Claims 2-6 and 14-17 depend from claim 1, thus are rejected for the same reason(s) above for claim 1.  

claim 4 as amended, it is unclear in the claims whether “the sense amplifier” is intended to refer to only one of the n sense amplifiers in parent claim 1, or each of the n sense amplifiers.  
In addition, claim 4 as amended recites “a pair of metal-oxide-semiconductor field-effect transistors of a same conductivity type that receive, at gates thereof, the data voltage and the reference voltage”; it is unclear in the claim whether this limitation is intended to include both the data voltage and the reference voltage being received at each of the gates (e.g., alternatively and/or selectively), or intended to recite that the data voltage is received at one of the gates while the reference voltage is received at the other of the gates.  
In addition, claim 4 as amended recites “a complementary latch that is connected to a current path of the MOS transistors”; it is unclear in the claim whether this limitation is intended to include the complementary latch being connected to the current path of only one of the MOS transistors, or is intended to recite that the complementary latch is connected to the current paths of both of the MOS transistors.

Claim 7 as amended in lines 7-8 recites “a pair of metal-oxide-semiconductor field-effect (MOS) transistors of a same conductivity type that receive, at gates thereof, the data voltages and the reference voltage output from the storage circuit”; it is unclear in the claim whether this limitation is intended to include both the data voltages and the reference voltage being received at each of the gates (e.g., alternatively and/or selectively), or intended to recite that the data voltages are received at one of the gates while the reference voltage is received at the other of the gates.  
claim 7 as amended in lines 10-11 recites “a complementary MOS (CMOS) latch that is connected to a current path of the MOS transistors”; it is unclear in the claim whether this limitation is intended to include the CMOS latch being connected to the current path of only one of the MOS transistors, or is intended to recite that the CMOS latch is connected to the current paths of both of the MOS transistors.

Claims 8 and 11-13 depend from claim 7, thus are rejected for the same reason(s) above for claim 7.

Further, claim 11 recites “m and n are nonnegative integers and at least one of m and n is 2 or greater”, which includes the scope of one of m and n being zero.  Such scope is deemed indefinite.
Claim 12 depends from claim 11, thus is further rejected for the same reason above for claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/186086 A1 (“KOIKE”; an IDS reference; previously referred to as “ENDOH”) in view of US 2018/0137913 A1 (“KIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, KOIKE discloses a storage circuit (e.g., Fig. 1; also, Fig. 12(a)), comprising: 
memory cells (e.g., within 21 in Fig. 1) each including a variable resistance element (e.g., MC’s in Fig. 1), the memory cells being arranged in a matrix of m rows and n columns (e.g., within 21 in Fig. 1), where m and n are positive integers equal to or greater than two (see 21 in Fig. 1); 
n resistance voltage conversion circuits (e.g., including RT1 - RTn in Fig. 1) each of which is arranged in respective column of the memory cells (see Fig. 1), and that converts a resistance value of a memory cell to be read (e.g., associated with a selected WL in Fig. 1) to a data voltage (e.g., VBL in Figs. 1 and Fig. 12(a)); 
a reference circuit (e.g., including 22 in Fig. 1; also, including 22 and FR in Fig. 12(a)) that includes m reference cells (e.g., within 22) arranged in a matrix of m rows and one column (e.g., within 22), each of the reference cells including a variable resistance element (e.g., RC) having a same configuration as the variable resistance element of each of the memory cells (e.g., as that of MC in Fig. 1), and one or more fixed resistors (e.g., the fixed resistors in Fig. 1, and FR in Fig. 12(a)) connected to one or more of the m reference cells in series (e.g., in series with RC’s), the variable resistance elements of the reference cells being set to low resistance (e.g., with reference to the parallel magnetizations for each RC in Figs. 1 and 12(a)); 
a reference voltage conversion circuit (e.g., RTR in Figs. 1 and 12(a)) that converts a resistance value of a series circuit of one of the reference cells to be read (e.g., associated with a selected WL in Figs. 1 and 12(a)) and the at least one fixed resistor (in Figs. 1 and 12(a)) to a reference voltage (e.g., associated with BLR in Figs. 1 and 12(a)); and 
a sense amplifier [circuit] (e.g., SA in Figs. 1 and 12(a)) which determines data stored in the memory cells by comparing the reference voltage (associated with BLR in Figs. 1 and 12(a)) with the data voltage output from the resistance voltage conversion circuit of a corresponding column (VBL in Figs. 1 and 12(a));
the reference voltage conversion circuit including a line (e.g., associated with BLR in Figs. 1 and 12(a)) which supplies the reference voltage (associated with BLR) to the sense amplifier [circuit] (SA).
KOIKE does not teach that the above sense amplifier [circuit] comprises n sense amplifiers each of which is arranged in [a] respective column, and that the line extends across [the n] columns and supplies the reference voltage to the n sense amplifiers.
However, such sensing configuration/ arrangement was common and well known in the art (see, as an exemplary reference in the art among others, Fig. 1 of KIM, in which a reference signal associated with BLr is commonly supplied to each of a plurality of sense amplifiers SA’s), in order to enable a high speed parallel/ simultaneous read access of memory cells in a selected 
Therefore, in view of KIM, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to includes n sense amplifiers (i.e., n SA’s in Figs. 1 and 12(a) of KOIKE) for the sense amplifier [circuit] of KOIKE, each arranged in a respective one of the n columns, and to extend the line (associated with BLR in Figs. 1 and 12(a)) across the n columns and supply the reference voltage (associated with BLR in Figs. 1 and 12(a)) to the n sense amplifiers (with corresponding changes to the selection circuit), since such sensing configuration/ arrangement was common and well known in the art (as exemplified in KIM), in order to enable a high speed parallel/ simultaneous read access of the memory cells in a selected row/ page of the memory cell array of KOIKE, thus improving overall efficiency in reading a large quantity of data.

Regarding claim 2, KOIKE, as modified above, discloses the storage circuit according to claim 1, wherein 
each of the resistance voltage conversion circuits includes a bit line (e.g., BL in Fig. 1 of KOIKE) connected to the memory cells of a same column (e.g., associated with the BL), a load transistor (e.g., RT) connected to the bit line (BL), and means for selecting the memory cells to be accessed (e.g., to activate the RT; also, WL’s and ST’s within 22 in Fig. 1 of KOIKE, respectively selecting the memory cells), 
the reference circuit includes m reference cells arranged in a matrix of m rows and one column (within 22 in Figs. 1 and 12(a) of KOIKE), and one fixed resistor commonly connected (e.g., Fig. 12(a) of KOIKE), or m fixed resistors respectively connected to corresponding m reference cells in series (e.g., Fig. 1 of KOIKE),
the reference voltage conversion circuit includes 
a reference bit line (e.g., BLR in Figs. 1 and 12(a) of KOIKE) connected to the reference cells (22), 
a reference load transistor (e.g., RTR in Figs. 1 and 12(a) of KOIKE) connected to the reference bit line (BLR), and 
means for selecting a reference cell at a position apart from the reference load transistor by a distance that corresponds to a distance from the memory cell to be accessed to the load transistor (i.e., associated with the positions of RC’s with respect to RTR in Figs. 1 and 12(a) in Figs. 1 and 12(a) of KOIKE), and 
each of the sense amplifiers compares a data voltage of the bit line of a same column as the sense amplifier with a reference voltage of the reference bit line (e.g., see SA in Figs. 1 and 12(a), as modified above to include n SA’s, with reference to the rejection of claim 1 above).  

----------------------
Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/186086 A1 (“KOIKE”; an IDS reference; previously referred to as “ENDOH”) in view of US 2018/0137913 A1 (“KIM”) as applied to claim 1 above, and further in view of US 2010/0073999 A1 (“KITAI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding claim 3, KOIKE, as modified above, discloses the storage circuit according to claim 1, wherein: 
the n resistance voltage conversion circuits convert, in parallel, resistance values of n memory cells of a same row to n data voltages and supply the n data voltages to the n sense amplifiers (RT’s in Fig. 1 of KOIKE, as modified above to include n SA’s, with reference to the rejection of claim 1 above), 
the n sense amplifiers, in parallel, compare the data voltages output from the n resistance voltage conversion circuits with the reference voltage output from the reference voltage conversion circuit [and] determine data stored in the n memory cells (with reference to n SA’s of Figs. 1 and 12(a) of KOIKE, with reference to the rejection of claim 1 above).
KOIKE, as modified above, does not disclose that the determined data is latched (i.e., KOIKE does not show further details of SA); and that the storage circuit further comprises a controller which controls the n sense amplifiers to sequentially output the data latched therein thereby enabling operation in a page mode for sequentially reading data stored in the memory cells in a same row (i.e., KOIKE does not show further processing of the sensed data and an interface to an external device).
First, KITAI discloses a latching sense amplifier configuration (e.g., Fig. 1) useful for the n sense amplifiers of KOIKE, as modified above.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to 
Further, a serial data input/output interface was common and well known in the art (e.g., SPI (serial peripheral interface)), in order to reduce the data bus transmission lines.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a controller which controls the n sense amplifiers to sequentially (or serially) output the data latched therein thereby enabling operation in a page mode for sequentially (or serially) reading data stored in the memory cells in a same row, since a serial data input/output interface was common and well known in the art (e.g., SPI (serial peripheral interface)), in order to reduce the data bus transmission lines.

Regarding claim 4, KOIKE, as modified above, discloses the storage circuit according to claim 1, wherein the sense amplifier includes a pair of MOS field-effect transistors of a same conductivity type (e.g., the pair of MP5 and MP6 in Fig. 1 of KITAI, as applied to KOIKE) that receive, at gates thereof, a data voltage and a reference voltage (e.g., the data voltages associated with CBL in Figs. 1 and 2 of KITAI received at the gate of MP5 in Fig. 1 of KITAI, and the reference voltage associated with CBLdm in Figs. 1 and 2 received at the gate of MP6 in Fig. 1 of KITAI), and a complementary latch (e.g., including MN5, MN6, MP7 and MP8 in Fig. 1 of KITAI) that is connected to a current path of the MOS transistors (the current path of MP5 and MP6 in Fig. 1 of KITAI), includes a CMOS circuit (including MN5, MN6, MP7 and MP8 in Fig. 1 of KITAI), and that amplifies and latches a difference between the data voltage and the (i.e., a difference between the data voltages at MP5 and the reference voltage at MP6 in Fig. 1 of KITAI).

Regarding claim 5, KOIKE, as modified above, discloses the storage circuit according to claim 4, wherein the pair of MOS transistors of the same conductivity type includes P-channel MOS transistors (MP5 and MP6 in Fig. 1 of KITAI, as applied to KOIKE).  

Regarding claim 6, KOIKE, as modified above, discloses the storage circuit according to claim 4, but does not disclose further a second latch that amplifies and latches an output of the CMOS latch.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include a second latch that amplifies and latches an output of the CMOS latch of KITAI (in the above combination), since such latch was common and well known in the art (e.g., as a global/ main amplifier latch that amplifies and latches an output of a local sense amplifier latch), in order to effectively access data in a high capacity hierarchical memory array configuration.

Regarding claim 14, KOIKE, as modified above (with reference to the rejection of claim 3 above), discloses the storage circuit according to claim 1, further comprising a bus having one bit width, wherein the n sense amplifiers output latched data to the bus (e.g., the serial data transmission bus, with reference to the rejection of claim 3 above).


Allowable Subject Matter
Claims 7-8 and 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7 (and its dependent claims 8 and 11-13), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  a second latch that amplifies and latches output of the complementary MOS latch; and an activation circuit which activates the second latch after a certain amount of time elapses after a start of an amplification operation of the CMOS latch, wherein the certain amount of time is a time period during which the CMOS latch amplified an input signal by 30 to 70% of full amplification (understood in light of the configurations in Figs. 5, 15-16 and 18 and the operations in Figs. 10, 14 and 17 of the present application).
Regarding claim 15, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  a second reference bit line which connected to the first reference bit line, extends across the plurality of columns, and has an area of cross section greater an area of cross section of the first reference bit line.
Regarding claim 16 (and its dependent claim 17), the prior arts of record do not disclose the combination of all the limitations in the claim and base claim 1, including:  further comprising a write-back circuit which writes the latched data back into the memory cell from which the data is readout,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824